Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 


Claims 11 and 18 are objected to as being dependent on a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to the applicant’s arguments

Claim 22 is not entered and is subject to a restriction requirement according to original presentation. 

The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 6-12-19 and in view of United States Patent Application Pub. No.: US20130327014A1 to Moulebhar that was filed in 2012 and in view of U.S. Patent No.: US10112721B2 (US20170106986A1) to Sweeny that was filed in 2015. 


    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale
Taveira discloses “…[1. A method of autonomous control over an aircraft while traversing an area, the method comprising, with help of a processing circuity including at least one computer processor, performing at least the following operations: (see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see station 214 and 256, 230 that can communicate with the drone 100) 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

while the aircraft is flying in midair, in response to data indicative of a need to autonomously navigate the aircraft, calculating a flight path from a current position of the aircraft to a target position of the aircraft, the calculation comprising: (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b; see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”.

determining an initial flight path leading from a current position to the target position; (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b;)
processing of the initial flight path, the processing comprising: (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b;)
A. determining whether there is one or more restricted areas located along the flight path; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)

    PNG
    media_image2.png
    776
    507
    media_image2.png
    Greyscale


for each restricted area:
calculating a predicted altitude range of the aircraft when traversing the restricted area; : (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
determining whether there is a conflict between an altitude restriction characterizing the restricted area and the predicted altitude range; (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
and should such conflict exist, ,
determining one or more. alternative sections circumventing the restricted area; each alternative section, together with one or more previous sections leading to the alternative section, represent a candidate flight path; (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
repeating process (A) for each candidate flight path; selecting a preferred flight path from among the candidate flight paths; and   (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
 generating instructions to aerial control devices for guiding the aircraft along the flight path. (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) 
Claim 1 is amended to recite and Taveira is silent but Moulebhar teaches “…a need to unexpectedly land the aircraft due to a mechanical failure, (see page 15, claim 6 where the fuel problem has occurred and a power shut down is present and the UAV needs to have an emergency landing) located near a landing site, (see claim 7 where the aircraft is detected as having no fuel and an engine failure and a thrust issue and a safe emergency landing is provided when there is a low speed and low altitude)  the calculation comprising:
determining an initial flight path leading from a current position to the target position;
determining vertical maneuverability of the aircraft according to the mechanical failure-;  (see claim 6 and paragraph 14 where a vertical stabilizer is determined as being reduced in size and a core engine failure is detected and a propulsor failure is detected) 
…
calculating a respective predicted altitude range of the aircraft when traversing (see paragraph 36)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of MOULEBHAR with the disclosure of Taveira since MOULEBHAR teaches that the aircraft can be detected as having an emergency and a failure in a power plant engine or fuel system. An emergency landing can be provided. The processor can use other back up systems such as back up thrust to stabilize the aircraft for an emergency landing.  See abstract and claims 6-7. 
Taveira is silent but Sweney teaches “…the restricted area based on data including a glide ratio of the aircraft;  (see paragraph 69)
wherein in case the vertical maneuverability allows the aircraft to vertically circumvent the restricted area, the one or more alternative sections comprises at least one vertical alternative section:
…
generating instructions to aerial control devices for guiding the aircraft along the preferred flight path” (see paragraph 115-116 and see claims 1-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Sweeny with the disclosure of Taveira since Sweeny teaches that a drone emergency can be detected and a parachute can be deployed in an emergency manner to glide the drone to an area for landing.    See abstract and claims 1-11 of Sweeny.




    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

Taveira discloses “..2. The method of claim 1, further comprising:
determining whether the entire airspace in the restricted area is prohibited for flight, and if so, determining one or more horizontal alternative sections circumventing the restricted area. (see FIG. 2c where the zones 260a and 260b are completely prevented from being entered by the drones 100 and instead the drones are guided along the path 251, 255 and 257) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9); 
    PNG
    media_image2.png
    776
    507
    media_image2.png
    Greyscale

Claim 3 is cancelled. 
Taveira discloses “..3. The method of claim 1, wherein the one or more alternative sections comprise one or more alternative vertical sections for circumventing the restricted area from above or below”. (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira discloses “..4. The method of claim 1, wherein the one or more alternative sections comprise one or more alternative horizontal sections for circumventing the restricted area from one or both sides. (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira discloses “…5. The method of claim 1, wherein restricted areas are characterized by any one of: 2D flight constraints; 3D flight constraints; or topographical flight constraints. : (see claims 1-9 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. 
    PNG
    media_image2.png
    776
    507
    media_image2.png
    Greyscale
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 6-12-19 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of Sweeny and Moulebhar.

    PNG
    media_image3.png
    793
    939
    media_image3.png
    Greyscale

Taveira is silent as to Yecheng teaches “…6. The method of claim 1, wherein process (A) further comprises:
assigning a respective weight to each one of the one or more alternative sections; the respective weight representing one or more cost parameters;
selecting a preferred flight path, the preferred flight path comprises one or more alternative sections and is characterized by an acceptable overall cost value calculated based on the respective weights assigned to the one or more alternative sections. (see page 1-3 and FIG. 6 where the virtual environment for the uav is simulated for a number of random threats and where a path planning in FIG. 6-7 is provided for avoiding all of the threats and provide a repulsion force away from the virtual threats)

    PNG
    media_image4.png
    346
    409
    media_image4.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Yecheng with the disclosure of Taveira to provide a weighting around threats that are a virtual bounding box that provides a path for the drone where the drone can avoid each virtual bounding box so have a path to avoid every single threat in the area. This can provide a collision or incident free trajectory for the uav.  See abstract. 
Claim 7 is cancelled. 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 6-12-19 and in view of U.S. Patent Application Pub. No.: US 2019/0054937A1 to Graetz that was filed in 2017. 
Taveira is silent but Graetz teaches “…7. The method of claim 1, wherein calculating the predicted altitude range when traversing the restricted area is based on a glide ratio of the aircraft”. (See paragraph 157-160 where the glide ratio is 3200 feet or an 8 to 1 ratio).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of GRAETZ with the disclosure of Taveira since GRAETZ teaches that in the event of an electrical power failure the drone can progress without any power of 3200 linear feet based on a glide ratio of 8-1 to ensure that the UAV impacts the ground successfully.  This can provide landing on the railroad asset network in paragraph 45. See paragraph 157-160, 

Claim 8-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 6-12-19 in view of Sweeny and in view of Moulebhar.

Taveira discloses “8. The method of claim 1, wherein the aircraft is a UAV”. (see station 214 and 256, 230 that can communicate with the drone 100)
Taveira discloses “9. The method of claim 1, the method further comprising: determining a landing site, wherein the target position is located near the landing site. (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira discloses “…10. The method of claim 9, further comprising: identifying at least two potential landing sites; determining two or more initial flight paths, each leading from a current position of the aircraft to a target position determined according to a respective landing site; performing process (A) for each initial flight path to thereby obtain a plurality of preferred flight paths, each leading to a respective landing site; and selecting a final flight path and a respective landing site from among the plurality of preferred flight paths.” (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2019 and in view of Sweeny and in view of Moulbhar.

    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

Taveira discloses “…12. A system mountable on an aircraft for enabling autonomous control over aircraft; the system comprising a processing circuity configured to: in response to data indicative of a need to autonomously navigate the aircraft, calculate a flight path from a current position of the aircraft to a target position of the aircraft, the calculation comprising: (see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see station 214 and 256, 230 that can communicate with the drone 100) 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

determining an initial flight path leading from a current position to the target position; (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b; see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”processing of the initial flight path, the processing comprising: B. determining whether there is one or more restricted areas located along the flight path; (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b;)for each restricted area: calculating a predicted altitude range of the aircraft when traversing the restricted area; (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)determining whether there is a conflict between an altitude restriction characterizing the restricted area and the predicted altitude range; : (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) and should such conflict exist, determining one or more. alternative sections circumventing the restricted area; each alternative section together with one or more previous sections leading to the alternative section, represent a candidate flight path; repeating process (A) for each candidate flight path; selecting a preferred flight path from among the candidate flight paths; and - (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
generating instructions to aerial control devices for guiding the aircraft along the flight path. (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas);
Claim 1 is amended to recite and Taveira is silent but Moulebhar teaches “…a need to unexpectedly land the aircraft due to a mechanical failure, (see page 15, claim 6 where the fuel problem has occurred and a power shut down is present and the UAV needs to have an emergency landing) current position of the aircraft to a target position of the aircraft located near a landing site, (see claim 7 where the aircraft is detected as having no fuel and an engine failure and a thrust issue and a safe emergency landing is provided when there is a low speed and low altitude)  the calculation comprising:
determining an initial flight path leading from a current position to the target position;
determining vertical maneuverability of the aircraft according to the mechanical failure-;  (see claim 6 and paragraph 14 where a vertical stabilizer is determined as being reduced in size and a core engine failure is detected and a propulsor failure is detected) 
…
calculating a respective predicted altitude range of the aircraft when traversing (see paragraph 36)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of MOULEBHAR with the disclosure of Taveira since MOULEBHAR teaches that the aircraft can be detected as having an emergency and a failure in a power plant engine or fuel system. An emergency landing can be provided. The processor can use other back up systems such as back up thrust to stabilize the aircraft for an emergency landing.  See abstract and claims 6-7. 
Taveira is silent but Sweney teaches “…the restricted area based on data including a glide ratio of the aircraft;  (see paragraph 69)
wherein in case the vertical maneuverability allows the aircraft to vertically circumvent the restricted area, the one or more alternative sections comprises at least one vertical alternative section:
…
generating instructions to aerial control devices for guiding the aircraft along the preferred flight path” (see paragraph 115-116 and see claims 1-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Sweeny with the disclosure of Taveira since Sweeny teaches that a drone emergency can be detected and a parachute can be deployed in an emergency manner to glide the drone to an area for landing.    See abstract and claims 1-11 of Sweeny.


Claims 13 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 6-12-19 and in view of Sweeny and in view of Moublehar.

Taveira discloses “..13. The system of claim 12, wherein the processing circuitry is further configured to determine whether the entire airspace in the restricted area is prohibited for flight, and if so, determine one or more horizontal alternative sections circumventing the restricted area. . (see FIG. 2c where the zones 260a and 260b are completely prevented from being entered by the drones 100 and instead the drones are guided along the path 251, 255 and 257) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9); 
    PNG
    media_image2.png
    776
    507
    media_image2.png
    Greyscale


Taveira discloses “..14, The system of claim 12, wherein the one or more alternative sections comprise one or more alternative vertical sections for circumventing the restricted area from above or below. ”. (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira discloses “15. The system of claim 12, wherein the one or more alternative sections comprise one or more alternative horizontal sections for circumventing the restricted area from one or both sides. (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 6-12-19 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”) and in view of Sweeny and in view of Moublhar.

    PNG
    media_image5.png
    793
    939
    media_image5.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Yecheng with the disclosure of Taveira to provide a weighting around threats that are a virtual bounding box that provides a path for the drone where the drone can avoid each virtual bounding box so have a path to avoid every single threat in the area. This can provide a collision or incident free trajectory for the uav.  See abstract. 

The primary reference is silent but Yecheng teaches “…16. The system of claim 12, wherein the processing circuitry is further configured to assign a respective weight to each one of the one or more alternative sections; the respective weight representing one or more cost parameters;
select a preferred flight path, the preferred flight path comprises one or more alternative sections and is characterized by an acceptable overall cost value calculated based on the respective weights assigned to the one or more alternative sections. (see page 1-3 and FIG. 6 where the virtual environment for the uav is simulated for a number of random threats and where a path planning in FIG. 6-7 is provided for avoiding all of the threats and provide a repulsion force away from the virtual threats);
Claim 17 is cancelled. 
Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 6-12-19 and in view of U.S. Patent Application Pub. No.: US 2019/0054937A1 to Graetz that was filed in 2017. 

The primary reference is silent but Graetz teaches “…17. The system of claim 12, wherein calculating the predicted altitude range when traversing the restricted area is based on a glide ratio of the aircraft. ”. (See paragraph 157-160 where the glide ratio is 3200 feet or an 8 to 1 ratio).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of GRAETZ with the disclosure of Taveira since GRAETZ teaches that in the event of an electrical power failure the drone can progress without any power of 3200 linear feet based on a glide ratio of 8-1 to ensure that the UAV impacts the ground successfully.  This can provide landing on the railroad asset network in paragraph 45. See paragraph 157-160, 

Claims 19-21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 6-12-19 and in view of Sweeny and in view of Moublhar.

 
Taveira discloses “…19. The system of claim 12, the processing circuitry is further configured to:
determine a landing site, wherein the target position is located near the landing site. .” (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira discloses “…20. The system of claim 19, wherein the processing circuitry is further configured to identify at least two potential landing sites;
determine two or more initial flight paths, each leading from a current position of the aircraft to a target position determined according to a respective landing site;
perform process (A) for each initial flight path to thereby obtain a plurality of preferred flight paths, each leading to a respective landing site;
selecting a final flight path and a respective landing site from among the plurality of preferred flight paths. (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

Taveira discloses “…21. A computer-readable non-transitory memory device tangibly embodying a program of instructions executable by the computer for executing a method of autonomous generation of a flight path while traversing an area, the method comprising: (see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see station 214 and 256, 230 that can communicate with the drone 100)
- 
while the aircraft is flying in midair, in response to data indicative of a need to autonomously navigate the aircraft, calculating a flight path from a current position of the aircraft to a target position of the aircraft, the calculation comprising: (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b; see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”.determining an initial flight path leading from a current position to the target position; (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b;) processing of the initial flight path, the processing comprising: (see drone base 250 and drone destination 210 and the path of the drone 251, 253, 255 and 257 that is provided by the server 240 to avoid the restricted areas 260a and b;)B. determining whether there is one or more restricted areas located along the flight path; for each restricted area: calculating a predicted altitude range of the aircraft when traversing the restricted area; determining whether there is a conflict between an altitude restriction characterizing the restricted area and the predicted altitude range; and , (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area)”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) should such a conflict exist, determining one or more. alternative sections circumventing the restricted area; each alternative section together with one or more previous sections leading to the alternative section, : (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) represent a candidate flight path; repeating process (A) for each candidate flight path; selecting a preferred flight path from among the candidate flight paths; (see paragraph 45) (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale

and generating instructions to aerial control devices for guiding the aircraft along the flight path. (see FIG. 3a to 3b where the drone 100b is prevented from entering the area or can move along path 321b or a height above while another drone can be permitted to enter;  claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Claim 1 is amended to recite and Taveira is silent but Moulebhar teaches “…a need to unexpectedly land the aircraft due to a mechanical failure, (see page 15, claim 6 where the fuel problem has occurred and a power shut down is present and the UAV needs to have an emergency landing) located near a landing site, (see claim 7 where the aircraft is detected as having no fuel and an engine failure and a thrust issue and a safe emergency landing is provided when there is a low speed and low altitude)  the calculation comprising:
determining an initial flight path leading from a current position to the target position;
determining vertical maneuverability of the aircraft according to the mechanical failure-;  (see claim 6 and paragraph 14 where a vertical stabilizer is determined as being reduced in size and a core engine failure is detected and a propulsor failure is detected) 
…
calculating a respective predicted altitude range of the aircraft when traversing (see paragraph 36)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of MOULEBHAR with the disclosure of Taveira since MOULEBHAR teaches that the aircraft can be detected as having an emergency and a failure in a power plant engine or fuel system. An emergency landing can be provided. The processor can use other back up systems such as back up thrust to stabilize the aircraft for an emergency landing.  See abstract and claims 6-7. 
Taveira is silent but Sweney teaches “…the restricted area based on data including a glide ratio of the aircraft;  (see paragraph 69)
wherein in case the vertical maneuverability allows the aircraft to vertically circumvent the restricted area, the one or more alternative sections comprises at least one vertical alternative section:
…
generating instructions to aerial control devices for guiding the aircraft along the preferred flight path” (see paragraph 115-116 and see claims 1-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Sweeny with the disclosure of Taveira since Sweeny teaches that a drone emergency can be detected and a parachute can be deployed in an emergency manner to glide the drone to an area for landing.    See abstract and claims 1-11 of Sweeny.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668